                    Case 1:20-cr-00030-SPW Document 81 Filed 06/17/21 Page 1 of 7
                                   United States District Court
                                     DISTRICT OF MONTANA BILLINGS DIVISION


 LFNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                            Case Number: CR 20-30-BLG-SPW-2
 LISA MARIE FISH                                                            USM Number: 18001-046
                                                                            Lisa Bazant
                                                                            Dcrciiclaiu s Altorney



THE DEFENDANT:
       pleaded guilty to count(s)                        1 of the Indictment
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                 Offense Ended   Count
 21:846=Cd.F Conspiracy To Possess With Intent To Distribute                                         03/05/2020
 Methamphetamine.




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Refonn Act of 1984.

 □     The defendant has been found not guilty on coLint(s)
 IE!   Counts 2 and 4 of the Indictment are dismissed on the motion of the United States


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                              June 16.2021
                                                              Dale oflmposition ofJudgment




                                                                              '£:t
                                                              Jigiiaiurc of Judge

                                                              Susan P. Walters
                                                              United States District Judge
                                                              Name and Title ofJudae


                                                              June 16,2021
                                                              Dale
Case 1:20-cr-00030-SPW Document 81 Filed 06/17/21 Page 2 of 7
Case 1:20-cr-00030-SPW Document 81 Filed 06/17/21 Page 3 of 7
Case 1:20-cr-00030-SPW Document 81 Filed 06/17/21 Page 4 of 7
Case 1:20-cr-00030-SPW Document 81 Filed 06/17/21 Page 5 of 7
Case 1:20-cr-00030-SPW Document 81 Filed 06/17/21 Page 6 of 7
Case 1:20-cr-00030-SPW Document 81 Filed 06/17/21 Page 7 of 7
